                                           Case 3:19-cv-04110-JD Document 25 Filed 12/05/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ANTHONY OLIVER,
                                   7                                                       Case No. 19-cv-04110-JSC
                                                       Plaintiff,
                                   8
                                                v.                                         NOTICE OF IMPENDING
                                   9                                                       REASSIGNMENT TO A UNITED
                                        SQUARE INC.,                                       STATES DISTRICT COURT JUDGE
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Clerk of this Court will now randomly reassign this case to a United States District

                                  14   Judge because either:

                                  15    [X] (1)       One or more of the parties has requested reassignment to a United States District
                                  16
                                       Judge or has not consented to the jurisdiction of a United States Magistrate Judge, or
                                  17
                                              (2)     One or more of the parties has sought a kind of judicial action (e.g., a temporary
                                  18
                                       restraining order) that a United States Magistrate Judge may not take without the consent of all
                                  19
                                       parties, the necessary consents have not been secured, and time is of the essence.
                                  20

                                  21   Dated: December 5, 2019
                                  22                                                    Susan Y. Soong
                                                                                        Clerk, United States District Court
                                  23

                                  24
                                                                                        By: ________________________
                                  25                                                    Ada Means, Deputy Clerk to the
                                                                                        Honorable JACQUELINE SCOTT CORLEY
                                  26
                                  27

                                  28
                                           Case 3:19-cv-04110-JD Document 25 Filed 12/05/19 Page 2 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ANTHONY OLIVER,
                                   7                                                        Case No. 19-cv-04110-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        SQUARE INC.,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on December 5, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Anthony Oliver ID: #1002060648
                                       Calhoun State Prison
                                  20   P.O. Box 249
                                       Morgan, GA 39866
                                  21

                                  22
                                       Dated: December 5, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          2
